Citation Nr: 0634860	
Decision Date: 11/09/06    Archive Date: 11/27/06

DOCKET NO.  97-23 663A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
myositis, right SI radiculopathy, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from December 1964 until 
October 1966.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 1996 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
San Juan, Puerto Rico.

This matter was previously before the Board in April 1998, 
April 2003 and July 2004.  In April 1998, a remand was 
ordered to accomplish additional development.  In April 2003, 
the Board denied the claim.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In a February 2004 Order, the Court vacated 
the April 2003 Board decision and remanded the matter back to 
the Board for development consistent with the parties' Joint 
Motion for Remand (Joint Motion).  The matter returned to the 
Board in July 2004 at which time the Board ordered 
development consistent with the Joint Motion.  While such 
development was completed, the Board regretfully determines 
that the claims file is still not ready for appellant 
consideration, as will be discussed below.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law on November 9, 2000.  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims. 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2006).  

Upon a review of the claims file, the Board determines that 
further development is required in order to satisfy VA's 
obligations under the VCAA.  Specifically, the veteran 
clearly stated in a VA Form 21-4142 dated in July 1998 that 
he had received treatment at the Ponce VA outpatient clinic 
and also at the VA Medical Center in Rio Piedras, Puerto 
Rico.  No records from either facility are associated with 
the claims folder, nor is there any indication that such 
records were requested.  Indeed, while VA treatment reports 
are included in the claims folder, all such records are from 
the VA Medical Center in San Juan.  Therefore, an attempt 
must be made to retrieve the records from the other VA 
facilities identified by the veteran.   


Accordingly, the case is REMANDED for the following action:

1.  Contact the VA outpatient clinic in 
Ponce, Puerto Rico and the VA Medical 
Center in Rio Piedras, Puerto Rico and 
request all treatment records of the 
veteran from 1993 to the present.  If 
either request yields a negative 
response, this must be clearly noted in 
the claims folder.

2.  Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




